Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

by and among

 

PRICESMART, INC.

 

and

 

THE ENTITIES LISTED ON SCHEDULE I HERETO

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of April 19, 2005 by and among PriceSmart, Inc., a Delaware
corporation (“PriceSmart”), and the entities listed on Schedule I hereto (each,
a “Price Entity, and collectively, the “Price Entities”). For purposes of this
Agreement, each of PriceSmart and each of the Price Entities is referred to as a
“Party,” and collectively, as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, each of the Price Entities desires to sell that number of shares of
capital stock of PSMT (Guatemala), S.A. (“PSMT Guatemala”) set forth next to its
name on Schedule I hereto under the heading “Number of PSMT Guatemala Shares”
(the “Purchased Shares”) to PriceSmart, and PriceSmart desires to purchase those
shares by exchanging those shares for the number of shares of PriceSmart common
stock, par value $0.0001 per share (“PriceSmart Common Stock”), set forth next
to such Price Entity’s name on Schedule I hereto under the heading “Number of
PriceSmart Shares,” on the terms and conditions set forth in this Agreement;

 

WHEREAS, for the purposes of this Agreement, the Parties have agreed that the
aggregate purchase price for the Purchased Shares shall be Six Million Six
Hundred Thousand United States Dollars (USD$6,600,000); and

 

WHEREAS, for the purposes of this Agreement, the Parties have agreed to value
the PriceSmart Common Stock at Eight United States Dollars (USD$8.00) per share.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. AGREEMENT TO PURCHASE AND SELL STOCK. Each of the Price Entities, severally
and not jointly, agrees to sell the number of Purchased Shares set forth next to
its name on Schedule I to PriceSmart at the Closing (as defined in Section 2),
and PriceSmart agrees to purchase the Purchased Shares from the Price Entities
at the Closing, for the number of shares of PriceSmart Common Stock indicated on
Schedule I hereto (the “Issued Shares”).

 

2. CLOSING. The purchase and sale of the Purchased Shares will take place at the
offices of PriceSmart at 9740 Scranton Road, San Diego CA 92121, on April 21,
2005, or at such other time and place as PriceSmart and the Price Entities may
mutually agree (which time and place are referred to in this Agreement as the
“Closing”).

 

 



--------------------------------------------------------------------------------

2.1 At the Closing, each of the Price Entities will deliver or cause to be
delivered to PriceSmart a properly endorsed certificate representing the
Purchased Shares owned by it, and/or any other document(s) required under
Guatemala law to effectuate the transfer of the Purchased Shares to PriceSmart
or its designee.

 

2.2 At the Closing, PriceSmart will issue irrevocable transfer agent
instructions instructing PriceSmart’s transfer agent to issue in the name of
each of the Price Entities a certificate representing the number of shares of
PriceSmart Common Stock to be issued to such Price Entity.

 

3. MUTUAL REPRESENTATIONS AND WARRANTIES. With respect to the Issued Shares,
each of the Price Entities hereby represents and warrants to PriceSmart, and
with respect to the Purchased Shares, PriceSmart hereby represents and warrants
to the Price Entities, as follows:

 

3.1 PURCHASE FOR OWN ACCOUNT. The Issued Shares or the Purchased Shares, as the
case may be, to be purchased by such Party hereunder will be acquired for
investment for such Party’s own account, not as a nominee or agent, and not with
a view to the resale or distribution thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”). Such Party also
represents that such Party has not been formed for the specific purpose of
acquiring the Issued Shares or the Purchased Shares or the Remaining Shares.

 

3.2 DISCLOSURE OF INFORMATION. Such Party has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Issued Shares or the Purchased Shares,
as the case may be, to be purchased by such Party under this Agreement. Such
Party further has had an opportunity to ask questions and receive answers from
PriceSmart, PSMT Guatemala or the Price Entities, as the case may be, regarding
the terms and conditions of the Issued Shares or the Purchased Shares and to
obtain additional information (to the extent PriceSmart, PSMT Guatemala or the
Price Entities possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
such Party or to which such Party had access. The foregoing, however, does not
in any way limit or modify the representations and warranties made by such Party
in this Agreement.

 

3.3 INVESTMENT EXPERIENCE. Such Party understands that the purchase of the
Issued Shares or the Purchased Shares involves substantial risk. Such Party has
experience as an investor in securities of companies in the development stage
and acknowledges that such Party is able to fend for itself, can bear the
economic risk of such Party’s investment in the Issued Shares or the Purchased
Shares and has such knowledge and experience in financial or business matters
that such Party is capable of evaluating the merits and risks of this investment
in the Issued Shares or the Purchased Shares and protecting its own interests in
connection with this investment.

 

3.4 ACCREDITED INVESTOR STATUS. Such Party is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.

 

2



--------------------------------------------------------------------------------

3.5 RESTRICTED SECURITIES. Such Price Entity understands that the Issued Shares
are characterized as “restricted securities” under the Securities Act. Such
Price Entity further understands that the Issued Shares will be issued in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Price Entity represents that it is familiar with Rule 144
(“Rule 144”) of the Securities and Exchange Commission (the “Commission”) as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. Such Price Entity understands that, other than as set
forth in Section 8 of this Agreement, PriceSmart is under no obligation to
register any of the Issued Shares.

 

3.6 LEGEND. Such Price Entity understands that the certificates evidencing the
Issued Shares will bear the legend set forth below:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.”

 

The legend set forth above shall be removed by PriceSmart from any certificate
evidencing the Issued Shares upon (i) a sale by the holder pursuant to Rule 144
or pursuant to an effective registration statement or (ii) delivery to
PriceSmart of an opinion of counsel, reasonably satisfactory to PriceSmart, that
a registration statement under the Securities Act is at that time in effect with
respect to the legended security or that such security can be freely transferred
in a public sale without such a registration statement being in effect and that
such transfer will not jeopardize the exemption or exemptions from registration
pursuant to which PriceSmart issued the Issued Shares.

 

4. REPRESENTATIONS AND WARRANTIES OF PRICESMART. PriceSmart hereby represents
and warrants to the Price Entities as follows:

 

4.1 ORGANIZATION, GOOD STANDING AND QUALIFICATION. PriceSmart is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted. PriceSmart is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a material adverse effect on its
business or properties.

 

4.2 VALID ISSUANCE OF STOCK. The Issued Shares, when issued, sold and delivered
in accordance with the terms of this Agreement for the consideration provided
herein, will be duly and validly issued, fully paid and nonassessable.

 

4.3 AUTHORIZATION; ENFORCEABILITY. All corporate action on the part of
PriceSmart and its officers, directors and stockholders, necessary for the
authorization,

 

 

3



--------------------------------------------------------------------------------

execution and delivery of this Agreement and the performance of all obligations
of PriceSmart hereunder and the transactions contemplated hereby have been taken
or will be taken prior to the Closing, and this Agreement has been duly executed
and delivered by PriceSmart and constitutes a valid and legally binding
obligation of PriceSmart, enforceable in accordance with its terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally; (ii) the effect of rules of law governing the
availability of equitable remedies; and (iii) the unenforceability under certain
circumstances under law or court decisions of provisions providing for the
indemnification of or contribution to a party with respect to a liability where
such indemnification or contribution is contrary to public policy or prohibited
by law.

 

4.4 NONCONTRAVENTION. The execution, delivery and performance by PriceSmart of
this Agreement will not violate or be in conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under (i)
any provision of PriceSmart’s certificate of incorporation or bylaws as they
shall be in effect; (ii) any provision of any judgment, decree or order to which
PriceSmart is a party or by which it is bound; (iii) any material contract,
obligation or commitment to which PriceSmart is a party or by which it is bound;
or (iv) any statute, rule or governmental regulation applicable to PriceSmart.

 

4.5 ACCURACY OF EXCHANGE ACT REPORTS. PriceSmart has timely filed all reports
required to be filed by PriceSmart under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). All such reports filed by PriceSmart in the
preceding twelve (12) months contain all statements required to be stated
therein in accordance with the Exchange Act and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

5. REPRESENTATIONS AND WARRANTIES OF THE PRICE ENTITIES. Each of the Price
Entities hereby represents and warrants to PriceSmart as follows:

 

5.1 ORGANIZATION, GOOD STANDING AND QUALIFICATION. Such Price Entity is duly
organized and validly existing and has all requisite power and authority to
enter into this Agreement and carry out its obligations hereunder.

 

5.2 AUTHORIZATION; ENFORCEABILITY. All action on the part of such Price Entity
necessary for its authorization, execution and delivery of this Agreement and
the performance of its obligations hereunder have been taken or will be taken
prior to the Closing. This Agreement has been duly executed and delivered by
such Price Entity and this Agreement constitutes a valid and legally binding
obligation of such Price Entity, enforceable against it in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally; (ii) the effect of rules of law
governing the availability of equitable remedies; and (iii) the unenforceability
under certain circumstances under law or court decisions of provisions providing
for the indemnification of or contribution to a party with respect to a
liability where such indemnification or contribution is contrary to public
policy or prohibited by law.

 

4



--------------------------------------------------------------------------------

5.3 NONCONTRAVENTION. The execution, delivery and performance by such Price
Entity of this Agreement will not violate or be in conflict with, result in a
breach of or constitute (with or without notice or lapse of time or both) a
default under (i) any provision of such Price Entity’s certificate of
incorporation, bylaws or other governing documents as they shall be in effect;
(ii) any provision of any judgment, decree or order to which such Price Entity
is a party or by which it is bound; (iii) any material contract, obligation or
commitment to which such Price Entity is a party or by which it is bound; or
(iv) any applicable statute, rule or governmental regulation.

 

5.4 TITLE TO PURCHASED SHARES. Each Price Entity owns exactly the number of
shares of capital stock of PSMT Guatemala set forth next to its name on Schedule
I hereto, all of which are free and clear of all liens, encumbrances and any
liabilities, except as may be created hereby. Other than the Purchased Shares,
such Price Entity owns no shares of capital stock of, or any other interest in,
PSMT Guatemala. In addition, such Price Entity has no options, warrants or other
rights to acquire shares of capital stock of, or any other interest in, PSMT
Guatemala. Following the Closing, such Price Entity will have transferred all of
its right, title and interest in PSMT Guatemala to PriceSmart.

 

6. ADDITIONAL PROVISIONS REGARDING THE ISSUED SHARES.

 

6.1 FURTHER LIMITATIONS ON DISPOSITION. Without in any way limiting the
representations set forth above, each of the Price Entities further agrees not
to make any disposition of all or any portion of the Issued Shares unless and
until:

 

(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b) such Price Entity shall have notified PriceSmart of the proposed disposition
and shall have furnished PriceSmart with a statement of the circumstances
surrounding the proposed disposition, and such Price Entity shall have furnished
PriceSmart, at such Price Entity’s expense, with an opinion of counsel,
reasonably satisfactory to PriceSmart, that such disposition will not require
registration of such securities under the Securities Act.

 

Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required: (i) for any
transfer of any Issued Shares in compliance with Rule 144 or (ii) for any
transfer of any Issued Shares by a Party that is a partnership, limited
liability company or trust to a partner of such partnership, member of such
limited liability company or grantor or beneficiary of such trust; provided that
in each of the foregoing cases the transferee agrees in writing to be subject to
the terms of this Section 6.1 to the same extent as if the transferee were an
original Party hereunder.

 

7. CONDITIONS TO CLOSING.

 

7.1 CONDITIONS TO OBLIGATIONS OF PRICESMART AT CLOSING. PriceSmart’s obligation
to purchase the Purchased Shares at the Closing is subject to the

 

5



--------------------------------------------------------------------------------

fulfillment to PriceSmart’s satisfaction, on or prior to the Closing, of all of
the following conditions, any of which may be waived by PriceSmart:

 

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by the Price Entities in Sections 3 and 5
hereof shall be true and correct in all material respects at the Closing, with
the same force and effect as if they had been made on and as of the date
thereof, and each of the Price Entities shall have performed and complied in all
material respect with all obligations and conditions herein required to be
performed or complied with by it on or prior to the Closing.

 

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale and
issuance of the Purchased Shares and the Issued Shares shall have been duly
obtained and shall be effective on and as of the Closing. At the time of the
Closing, the sale and issuance of the Purchased Shares and the Issued Shares
shall be legally permitted by all laws and regulations to which PriceSmart, PSMT
Guatemala and the Price Entities are subject.

 

(c) PRICE ENTITY DELIVERIES. The Price Entities shall have made the Closing
deliveries contemplated by Section 2.1 hereof.

 

7.2 CONDITIONS TO OBLIGATIONS OF THE PRICE ENTITIES AT CLOSING. The obligations
of the Price Entities to sell the Purchased Shares to be sold at the Closing is
subject to the fulfillment, to the Price Entities’ satisfaction, on or prior to
the Closing of the following conditions, any of which may be waived by the Price
Entities:

 

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by PriceSmart in Sections 3 and 4 hereof
shall be true and correct in all material respects at the date of the Closing,
with the same force and effect as if they had been made on and as of the date
thereof. PriceSmart shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by it on or before
the Closing.

 

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale and
issuance of the Purchased Shares and the Issued Shares shall have been duly
obtained and shall be effective on and as of the Closing. At the time of the
Closing, the sale and issuance of the Purchased Shares and the Issued Shares
shall be legally permitted by all laws and regulations to which PriceSmart, PSMT
Guatemala and the Price Entities are subject.

 

6



--------------------------------------------------------------------------------

(c) PRICESMART DELIVERIES. PriceSmart shall have made the Closing deliveries
contemplated by Section 2.2 hereof.

 

8. REGISTRATION STATEMENT FOR RESALE OF THE ISSUED SHARES.

 

8.1 SHELF REGISTRATION STATEMENT. Within thirty (30) days after demand by Price
Entities holding a majority of the Issued Shares, PriceSmart will prepare and
file with the Commission a registration statement under the Securities Act
registering all of the Issued Shares sold to the Price Entities pursuant to this
Agreement for resale to the public by such Price Entities pursuant to such
registration statement (the “Shelf Registration Statement”) and the prospectus
included therein, free and clear of any restrictions under the Securities Act
except for prospectus delivery requirements. For purposes of this Section 8, the
term “Issued Shares” shall be deemed to include shares of PriceSmart Common
Stock issued as a dividend or other distribution with respect to or in
replacement of the Issued Shares. PriceSmart shall use all reasonable efforts to
cause the Shelf Registration Statement to become effective as promptly as
practicable thereafter and, subject to Sections 8.2(b) and 8.3, to remain
effective until the earlier of (i) two years from the Closing and (ii) such time
as the Issued Shares may be freely sold to the public without registration and
without regard to volume or manner of sale (the “Registration Period”).

 

8.2 PRICESMART OBLIGATIONS. In connection with the registration of the Issued
Shares pursuant to this Section 8, PriceSmart shall do the following:

 

(a) Prepare and deliver to the Price Entities as many copies of the Prospectus
(as hereafter defined) as the Price Entities may reasonably request;

 

(b) Use its best efforts to comply with all requirements imposed upon it by the
Securities Act, by the Exchange Act and by the undertakings in any registration
statement filed pursuant to this Section 8 (any such registration statement,
including the Shelf Registration Statement, the “Registration Statement”) so far
as is necessary to permit the continuance of resales of the Issued Shares by the
Price Entities to the public, free and clear of any restrictions under the
Securities Act except for prospectus delivery requirements. If, at any time
during the Registration Period, an event shall occur which makes it necessary to
amend or supplement the Registration Statement or the Prospectus to comply with
law or with the rules and regulations of the Commission, PriceSmart shall
promptly notify the Price Entities of the proposed amendment or supplement and
promptly prepare and furnish to the Price Entities such number of copies of an
amended or supplemented Registration Statement and/or Prospectus that complies
with law and with such rules and regulations as the Price Entities may
reasonably request. Each of the Price Entities shall suspend its sales of the
Issued Shares pending the preparation and delivery of such amendment or
supplement and until such time as each such amendment or amendments to the
Registration Statement have been declared effective by the Commission.
PriceSmart authorizes the Price Entities, and any brokers or dealers effecting
sales of the Issued Shares for the account of

 

7



--------------------------------------------------------------------------------

the Price Entities, to use the Prospectus, as from time to time amended or
supplemented, in connection with the sale of the Issued Shares in accordance
with applicable provisions of the Securities Act and state securities laws. For
purposes of this Agreement, the term “Prospectus” means the final prospectus
relating to the Issued Shares most recently included in the Registration
Statement or filed by PriceSmart pursuant to Rule 424 of the Securities Act and
any amendments or supplements thereto filed by PriceSmart pursuant to Rule 424
of the Securities Act and shall include all documents or information
incorporated in any such prospectus by reference;

 

(c) Promptly advise the Price Entities (i) when any post-effective amendment of
the Registration Statement is filed with the Commission and when any
post-effective amendment becomes effective; (ii) of any request made by the
Commission for any amendment of or supplement to the Registration Statement or
the Prospectus or for additional information relating thereto; (iii) of any
suspension or threatened suspension of the use of any Prospectus in any state;
and (iv) of any proceedings commenced or threatened to be commenced by the
Commission or any state securities commission that would result in the issuance
of any stop order or other order or suspension of use. PriceSmart agrees to use
its reasonable efforts to prevent or promptly remove any stop order or other
order preventing or suspending the use of the Prospectus during the Registration
Period and to comply with any such request by the Commission to amend or
supplement the Prospectus;

 

(d) Take such action as shall be necessary to qualify and maintain the
qualification of the Issued Shares covered by such registration under such state
securities or “blue sky” laws for offers and sales to the public during the
Registration Period as the Price Entities shall reasonably request; provided,
however, that PriceSmart shall not be obligated to qualify as a foreign
corporation to do business under the laws of or become subject to taxation in,
any jurisdiction in which it shall not be then qualified, or to file any general
consent to service of process;

 

(e) Permit counsel designated by the Price Entities to review the Registration
Statement and all amendments and supplements thereto a reasonable time prior to
their filing with the Commission;

 

(f) Provide a transfer agent and registrar, which may be a single entity, for
the Issued Shares not later than the effective date of the Registration
Statement;

 

(g) Prepare and file with the Commission, at the request of the Price Entities,
such amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection therewith as may be
reasonably necessary or appropriate to change the plan of distribution set forth
in the Registration Statement; and

 

8



--------------------------------------------------------------------------------

(h) Cause the Issued Shares to be registered pursuant to Section 12(b) or 12(g)
of the Exchange Act and continually quoted or listed, subject to notice of
issuance, on the Nasdaq National Market or a national securities exchange, if
such exchange is the principal market on which the Issued Shares are traded, and
not subject to any restriction or suspension from trading on the Nasdaq National
Market or such national securities exchange; provided, however, that PriceSmart
may deregister PriceSmart Common Stock registered pursuant to Section 12(b) or
12(g) of the Exchange Act if such deregistration is in connection with a merger,
dissolution or other transaction in which the stockholders of PriceSmart receive
prior to such deregistration either cash or securities that are listed on the
Nasdaq National Market or a national securities exchange or some combination of
cash and such securities; provided, further, that PriceSmart may delist the
Issued Shares from trading on the Nasdaq National Market or national securities
exchange if PriceSmart is concurrently listing such stock on the New York Stock
Exchange or the American Stock Exchange.

 

(i) With a view to making available to the Price Entities the benefits of
certain rules and regulations of the Commission that at any time permit the sale
of the Issued Shares to the public without registration, PriceSmart agrees to:

 

  (i) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

  (ii) file with the Commission in a timely manner all reports and other
documents required of PriceSmart under the Exchange Act; and

 

  (iii) so long as the Price Entities own any unregistered Issued Shares,
furnish to any of the Price Entities upon any reasonable request a written
statement by PriceSmart as to its compliance with the public information
requirements of Rule 144, and of the Exchange Act, a copy of the most recent
annual or quarterly report of PriceSmart, and the other Commission reports and
documents of PriceSmart as any of the Price Entities may reasonably request in
availing itself of any rule or regulation of the Commission allowing it to sell
any Issued Shares without registration (excluding any reports or documents of
PriceSmart that PriceSmart, in its sole discretion, deems confidential).

 

8.3 RESTRICTIONS ON REGISTRATIONS. If at any time or from time to time after the
effective date of the Registration Statement, PriceSmart notifies the Price
Entities in writing of the existence of a Potential Material Event (as defined
below), none of the Price Entities shall offer or sell any Issued Shares or
engage in any other transaction involving or relating to Issued Shares from the
time of the giving of notice with respect to a Potential Material

 

9



--------------------------------------------------------------------------------

Event until the Price Entities receive written notice from PriceSmart that such
Potential Material Event either has been disclosed to the public or no longer
constitutes a Potential Material Event. If a Potential Material Event shall
occur prior to the date the Registration Statement is filed, then
notwithstanding Section 8.1, PriceSmart’s obligation to file the Registration
Statement shall be delayed without penalty until such Potential Material Event
either has been disclosed to the public or no longer constitutes a Potential
Material Event. “Potential Material Event” means any of the following: (i) the
possession by PriceSmart of material information not ripe for disclosure in the
Registration Statement, as determined in good faith by the Chief Executive
Officer or the Board of Directors of PriceSmart that disclosure of such
information in the Registration Statement would be detrimental to the business
and affairs of PriceSmart; or (ii) any material engagement or activity by
PriceSmart which would, in the good faith determination of the Chief Executive
Officer or the Board of Directors of PriceSmart, be adversely affected by
disclosure in the Registration Statement at such time, which determination shall
be accompanied by a good faith determination by the Chief Executive Officer or
the Board of Directors of PriceSmart that the Registration Statement would be
materially misleading absent the inclusion of such information. In no event
shall the suspension of the Registration Statement (or the permissible delay in
filing the Registration Statement) exceed ninety (90) days as a result of a
Potential Material Event.

 

8.4 CERTAIN OBLIGATIONS OF INVESTOR. In connection with the registration of the
Issued Shares pursuant to this Section 8:

 

(a) Each of the Price Entities shall cooperate as reasonably requested by
PriceSmart with PriceSmart in connection with the preparation of the
Registration Statement, and for so long as PriceSmart is obligated to file and
keep effective the Registration Statement, shall provide to PriceSmart, in
writing, for use in the Registration Statement, all such information regarding
the Price Entities and their plans of distribution of the Issued Shares as may
be reasonably necessary to enable PriceSmart to prepare the Registration
Statement and the Prospectus, to maintain the currency and effectiveness thereof
and otherwise to comply with all applicable requirements of law in connection
therewith.

 

(b) Each of the Price Entities agrees to promptly furnish additional information
required to be disclosed in order to make the information previously furnished
to PriceSmart by the Price Entities not materially misleading. Each of the Price
Entities agrees to furnish all such information and to cooperate with and
provide assistance to PriceSmart, as PriceSmart may reasonably request, in
connection with any registration and sale of the Issued Shares.

 

(c) Each of the Price Entities hereby covenants with PriceSmart not to make any
sale of the Issued Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied unless the sale is made
pursuant to an exemption from registration.

 

10



--------------------------------------------------------------------------------

(d) Each of the Price Entities acknowledges and agrees that the Issued Shares
sold pursuant to the Registration Statement are not transferable on the books of
PriceSmart unless the stock certificate submitted to the transfer agent
evidencing the Issued Shares is accompanied by a certificate reasonably
satisfactory to PriceSmart to the effect that (i) the Issued Shares have been
sold in accordance with this Agreement and the Registration Statement and (ii)
the requirement of delivering a current prospectus has been satisfied.

 

(e) Each of the Price Entities is hereby advised that the anti-manipulation
provisions of Regulation M under the Exchange Act may apply to sales of the
Issued Shares offered pursuant to the Registration Statement and agrees not to
take any action with respect to any distribution deemed to be made pursuant to
the Registration Statement that constitutes a violation of Regulation M under
the Exchange Act or any other applicable rule, regulation or law.

 

(f) At the end of the Registration Period, each of the Price Entities shall
discontinue sales of Issued Shares pursuant to the Shelf Registration Statement
upon receipt of notice from PriceSmart of its intention to remove from
registration the Issued Shares covered thereby which remain unsold, and each of
the Price Entities shall promptly notify PriceSmart of the number of Issued
Shares registered that remain unsold immediately upon receipt of the notice from
PriceSmart.

 

8.5 INDEMNIFICATION OF THE PRICE ENTITIES. PriceSmart shall indemnify, defend
and hold harmless each of the Price Entities, together with their manager,
members, trustees and any controlling persons against and in respect of any
losses, claims, damages or liabilities, joint or several (including legal or
other fees and expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage or liability) to which
the Price Entities or any such persons may become subject under the Securities
Act or otherwise insofar as such losses, claims, damages or liabilities (or
actions with respect thereto) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement or Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except to the extent that any such untrue statement or omission is based upon
written information supplied by the Price Entities or by any of their
representatives for use in such Registration Statement; provided, however, this
indemnity agreement shall not inure to the benefit of any of the Price Entities
on account of any loss, claim, damage, liability or action arising from the sale
of the Issued Shares to any person if such Price Entity fails to send or give a
copy of the Prospectus (as amended or supplemented) to such person.

 

8.6 INDEMNIFICATION OF PRICESMART. Each of the Price Entities shall severally
and not jointly indemnify, defend and hold harmless PriceSmart, its officers and
its directors and any controlling persons of PriceSmart against and in respect
of any losses, claims, damages or liabilities, joint or several (including legal
or other fees and expenses

 

11



--------------------------------------------------------------------------------

reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage or liability) to which PriceSmart or any such
persons may become subject under the Securities Act or otherwise insofar as such
losses, claims, damages or liabilities (or actions with respect thereto) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only in each case to the extent that any such untrue statement
or omission is based upon written information supplied by such Price Entity or
its representatives for use in such Registration Statement; PROVIDED that in no
event shall any indemnification obligation on the part of any Price Entity under
this Section 8.6 exceed the net proceeds from the offering received by such
Price Entity.

 

8.7 CONTRIBUTION. If for any reason the indemnification provided for in the
preceding Sections 8.5 or 8.6 is unavailable to an indemnified party as
contemplated by such clauses, then the indemnifying party shall contribute to
the amount paid or payable by the indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by the indemnified party and the
indemnifying party, but also the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations;
PROVIDED that in no event shall any contribution obligation on the part of any
Price Entity under this Section 8.7 exceed the net proceeds from the offering
received by such Price Entity.

 

8.8 PROCEDURE FOR INDEMNIFICATION. The procedure for indemnification under this
Section 8 shall be as follows:

 

(a) NOTICE. The indemnified party shall promptly give notice to the indemnifying
party of any pending or threatened claim giving rise to indemnification under
Sections 8.5 or 8.6 (a “Claim”), specifying the factual basis for the Claim and
the approximate amount thereof.

 

(b) CONTROL OF CLAIM AND SETTLEMENT. With respect to any Claim as to which a
person is entitled to indemnification hereunder, the indemnifying party shall
have the right at its own expense to participate in or assume control of the
defense of the Claim, and the indemnified party shall cooperate fully with the
indemnifying party, subject to reimbursement for actual out-of-pocket expenses
incurred by the indemnified party as the result of a request by the indemnifying
party; PROVIDED, HOWEVER, that such indemnifying party shall not be entitled to
assume such defense and an indemnified party shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the indemnified party and the
indemnifying party would be inappropriate due to actual or potential conflicts
of interest between such indemnified party and any other party represented by
such counsel in such proceeding or the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and any such indemnified party reasonably determines that
there may be legal defenses available to such indemnified party which are in
conflict with those available to such indemnifying party. If the indemnifying
party elects to assume control

 

12



--------------------------------------------------------------------------------

of the defense of any Claim, the indemnified party shall have the right to
participate in the defense of the Claim at its own expense. If the indemnifying
party does not elect to assume control or otherwise participate in the defense
of any Claim, it shall be bound by the results obtained by the indemnified party
with respect to the Claim. No indemnifying party shall be liable for any
settlement effected without its written consent, not to be unreasonably withheld
or delayed.

 

(c) SURVIVAL. Notwithstanding any other provision of this Agreement, the
indemnification and contribution obligations of the parties hereunder shall
survive indefinitely.

 

8.9 EXPENSES. PriceSmart shall pay all expenses incident to the registration of
the Issued Shares under this Section 8, including without limitation, all
registration and filing fees, all fees and expenses of complying with securities
or blue sky laws, all word processing, duplicating and printing expenses, and
the fees and disbursements of counsel for PriceSmart and its independent public
accountants. With respect to sales of the Issued Shares, the Price Entities
shall pay all underwriting discounts and commissions and fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
relating to any resale of the Issued Shares by the Price Entities, and transfer
taxes, if any.

 

8.11 COMPLIANCE. The Price Entities will observe and comply with the Securities
Act, the Exchange Act and the general rules and regulations thereunder, as now
in effect and as from time to time amended and including those hereafter enacted
or promulgated, in connection with any offer, sale, pledge, transfer or other
disposition of the Issued Shares or any part thereof.

 

9. MISCELLANEOUS.

 

9.1 SURVIVAL OF WARRANTIES. The representations, warranties and covenants of the
Parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing for a period of one (1)
year with respect to the transactions completed at the Closing and shall in no
way be affected by any investigation of the subject matter thereof made by or on
behalf of PriceSmart or the Price Entities, as the case may be.

 

9.2 SUCCESSORS AND ASSIGNS. None of the Price Entities nor PriceSmart shall
assign or transfer any of its rights or obligations under this Agreement without
the other Party’s (taking the Price Entities together for purposes of this
Section 9.2) prior written consent which shall not be unreasonably withheld,
except that PriceSmart may assign its rights hereunder to any subsidiary without
the consent of any other Party and except that any of the Price Entities may
assign its rights under Section 8 hereof to any person or entity to whom such
Price Entity transfers at least twenty-five percent (25%) of the Issued Shares.
Subject to the restrictions on assignment set forth in this Section 9.2, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.

 

9.3 GOVERNING LAW. This Agreement shall be governed by and construed under the
internal laws of the State of California, U.S.A. as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
law.

 

13



--------------------------------------------------------------------------------

9.4 COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9.5 HEADINGS. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.

 

9.6 NOTICES. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be mailed, telecopied, sent
by overnight courier or delivered to the Party to receive such notice at the
address specified on the signature page hereto or at such other address as any
Party may designate by giving ten (10) days advance written notice to all other
Parties. All such notices and communications shall, when mailed, telecopied or
sent by overnight courier, be effective when deposited in the mails, delivered
to the courier, or transmitted by telecopier with confirmation of transmission,
respectively.

 

9.7 NO FINDER’S FEES. PriceSmart and the Price Entities represent that they
neither are, nor will be, obligated for any finder’s or broker’s fee or
commission in connection with this transaction. Each of the Price Entities
agrees to indemnify and to hold harmless PriceSmart from any liability for any
commission or compensation in the nature of a finders’ or broker’s fee (and any
asserted liability) for which such Price Entity is responsible. PriceSmart
agrees to indemnify and hold harmless the Price Entities from any liability for
any commission or compensation in the nature of a finder’s or broker’s fee (and
any asserted liability) for which PriceSmart or any of its officers, employees
or representatives is responsible.

 

9.8 AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of PriceSmart, on the one hand, and the Price Entities, on the
other hand. Any amendment or waiver effected in accordance with this Section
shall be binding upon each holder of any Issued Shares at the time outstanding,
each future holder of such securities, and PriceSmart.

 

9.9 EXPENSES AND TAXES. Each of the Parties shall pay its own fees and expenses
incurred in entering into this Agreement. Transfer taxes are to be paid by the
entity responsible under the law. If any arbitration or other action at law or
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

9.10 SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

14



--------------------------------------------------------------------------------

9.11 ENTIRE AGREEMENT. This Agreement, together with all exhibits and schedules
hereto, constitutes the entire agreement and understanding of the Parties with
respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the Parties with respect to the subject matter hereof.

 

9.12 FURTHER ASSURANCES. From and after the date of this Agreement, upon the
request of any of the Parties, the other Parties shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

9.13 CONFIDENTIALITY. The Parties agree not to disclose the price and related
terms of the purchase and sale affected hereby, unless disclosure of the same is
required by any applicable law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

PRICESMART, INC.

/s/    JOSÉ LUIS LAPARTE

--------------------------------------------------------------------------------

Name:

 

José Luis Laparte

 

--------------------------------------------------------------------------------

Title:

 

President

 

--------------------------------------------------------------------------------

 

Address for Notice:

9740 Scranton Road

San Diego, CA 92121

Fax: (858) 581-4707

Attn: General Counsel

 

16



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 

THE PRICE GROUP, LLC:

By:

 

/s/ Murray Galinson

--------------------------------------------------------------------------------

Name:

 

Murray Galinson

--------------------------------------------------------------------------------

Title:

 

Partner

--------------------------------------------------------------------------------

Address:     7979 Ivanhoe Avenue             Suite 520             La Jolla,
California 92037 SOL and HELEN PRICE TRUST:

By:

 

/s/ Sol Price

--------------------------------------------------------------------------------

Name:

 

Sol Price

--------------------------------------------------------------------------------

Title:

 

Trustee

--------------------------------------------------------------------------------

 

Address:     7979 Ivanhoe Avenue

            Suite 520             La Jolla, California 92037 ROBERT and ALLISON
PRICE TRUST:

By:

 

/s/ Robert E. Price

--------------------------------------------------------------------------------

Name:

 

Robert E. Price

--------------------------------------------------------------------------------

Title:

 

Trustee

--------------------------------------------------------------------------------

Address:     7979 Ivanhoe Avenue             Suite 520             La Jolla,
California 92037

 

 

 

 

 

17



--------------------------------------------------------------------------------

SCHEDULE I

 

Name of Price Entity

--------------------------------------------------------------------------------

   Number of PSMT
Guatemala Shares


--------------------------------------------------------------------------------

   Number of
PriceSmart Shares


--------------------------------------------------------------------------------

The Price Group, LLC

   2,217,500    412,500

Sol and Helen Price Trust

   1,343,805    249,975

Robert and Allison Price Trust

   873,694    162,525

Total

   4,434,999    825,000

 

18